Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Response to Amendment
The amendment filed October 24, 2022 has been entered.
Claims 1-17 remain pending in the application, and are examined. Claims 18-20 are newly added and are pending and examined.
Applicant’s amendments to the Specification and Claims have overcome each and every 101 rejection previously set forth in the Final Office Action mailed May 24, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Ln. 16 recites, “determine a demand or need”. However, the word “need” is not recited in the remainder of claim 1 except for in Ln. 17, which recites, “the demand or need”. The word “need” is not recited in any claims that depend from claim 1, either. Other than this instance, only the word “demand” is recited throughout claim 1 and its dependent claims. Therefore, it is unclear whether the need for replenishment of consumables is considered, or how it is considered, rather than the demand for replenishment of consumables. Specifically, if the need is what is determined in line 16, then is the demand that is being recited in the rest of the claims required or not?  It would be unclear to a potential infringer whether or not only a demand or only a need meets the limitations. For purposes of compact prosecution, the limitation “determine a demand or need” has been examined as, “determine a demand”, and the limitation “the demand or need” has been examined as, “the demand”.
 Claim 13 contains similar issues regarding the recitation of the phrase, “determining a demand or need”, and is similarly rejected. Claim 20 contains similar issues regarding the recitation of the phrase, “demand or need”, and is similarly rejected.
Regarding claim 1, Lns. 19-20 recite, “the consumable demand”. However, it is unclear which consumable demand is being referred to here-the “input indicative of a consumable demand” recited earlier in claim 1, or “a demand…for the replenishment of the inventory, the demand…based on at least one of the opening time, shelf life, or partial consumption of a particular consumable” recited in earlier in claim 1? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as either of the “input indicative of a consumable demand” or “a demand…for the replenishment of the inventory, the demand…based on at least one of the opening time, shelf life, or partial consumption of a particular consumable” recited in earlier in claim 1.
Claim 13 contains similar issues regarding the recitation of the phrase, “the consumable demand”, and is similarly rejected.
Regarding claim 13, Lns. 17-19 recite, “based on the determined demand…for the replenishment of the inventory of consumables, determining by the control unit…”. However, claim 13 also previously recites that an input indicative of a consumable demand and/or consumable replenishment intent is received via an interface. However, this input does not appear to be used in any positively recited method steps in claim 13, or any claims depending from claim 13. Only the determined demand for the replenishment of consumable inventory is used in positively recited method steps, e.g. the step recited above. Therefore, it is unclear what the significance of receiving an input indicative of a consumable demand and/or consumable replenishment intent via an interface is in the instantly claimed method, and how it is used in any positively recited method steps. Further clarification is needed.
Claim 19 recites the limitation "the laboratory system elements designated for carrying out analytical laboratory tests" in Lns. 1-2 which has not been previously recited.  Therefore, there is insufficient antecedent basis for this limitation in the claim, and it is unclear what is attempting to be referred to since the examiner is unsure of what laboratory system elements are being described.
	Note: It appears that claim 19 is meant to depend off of claim 18, which contains sufficient antecedent basis for the above limitation. As such, claim 19 has been examined as dependent on claim 18. If the Applicant wishes for claim 19 to depend off of claim 1, the Examiner suggests re-drafting claim 19 to avoid any 112(b) issues due to insufficient antecedent basis.
Regarding claim 20, the preamble recites, “The computer implemented method of claim 13”. However, claim 13 is drawn to a method, not a computer implemented method. Further, there is no mention of a computer in claim 13 at all. Therefore, there is insufficient antecedent basis for “The computer implemented method” and it is unclear what is attempting to be described.  Are applicants attempting to require a computer? For purposes of compact prosecution, the above limitation has been examined as, “The method of claim 13”. 
Claims 2-12, and 14-18 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6-8, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg et al. (US Pat. No. 6,464,142; hereinafter Denenberg; already of record) in view of Jones et al. (US Pub. No. 2013/0159135; hereinafter Jones; already of record)

Regarding claim 1, Denenberg discloses a consumable management system for laboratories (Col. 3 Ln. 65-Col. 4 Ln. 4). The consumable management system comprises:
	a consumable storage cluster comprising a plurality of storage compartments, each storage compartment configured to receive one or more consumables, and a plurality of compartment indicators, a compartment indicator being associated with each storage compartment and configured to indicate one of the plurality of storage compartments to a user (Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, the lights on the designated storage unit for prescription storage will illuminate to provide guidance to pharmacy personnel, Col. 13 Ln. 64-Col. 14 Ln. 13, the lights on the designated storage unit for prescription retrieval will illuminate to provide guidance to pharmacy personnel, see Fig. 3 at cabinet 15 including storage units 13, with indicator lights 80 disposed adjacent to each storage location to guide the pharmacy personnel).
	A control unit communicatively connected to a database for maintaining an inventory of consumables stored in the plurality of storage compartments (Col. 5 Lns. 34-44, Col. 6 Lns. 39-47).
	A detection unit communicatively connected with the control unit and configured to detect removal and replenishment of consumables from and into the storage compartments and signaling the removal and replenishment to the control unit (Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, see Figs. 5A, 5B and 8A, 8B at article sensor 23 for detecting insertion and removal of a prescription from a storage location). 
	An interface communicatively connected with the control unit for receiving an input indicative of a consumable demand and/or consumable replenishment intent (Col. 13 Lns. 27-47, a customer may input identifying information into the system via a keyboard, scanner, or card reader, and in response to receiving the identifying information, the controller looks for a match for a prescription to be retrieved from the system, Col. 9 Lns. 17-30, depression of the BULK button indicates to the controller that the item should be placed in a bulk storage area, while depression of the REFRIGERATOR and SECURE button indicate to the controller that the item should be placed in the refrigerator or secure storage unit, respectively). The control unit is programmed and configured to: 
	determine a particular consumable to be retrieved in accordance with the consumable demand and the inventory of consumables (Col. 13 Lns. 27-47). 
	Determine the storage compartment holding the particular consumable to be retrieved and control the plurality of compartment indicators to indicate the storage compartment holding the particular consumable to be retrieved (Col. 13 Lns. 27-47, Col. 13 Ln. 64-Col. 14 Ln. 13).
	Determine the particular storage compartment best suited to receive the consumable replenishment and control the plurality of compartment indicators to indicate the storage compartment best suited to receive a consumable replenishment (Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription, Col. 11 Lns. 17-27). 
	Process signals from the detection unit in order to validate removal of the particular consumable from the storage compartment indicated and replenishment into the storage compartment indicated (Col. 11 Lns. 46-62, the article sensor sends a signal to the controller confirming the insertion of the prescription in to the storage location, Col. 14 Lns. 31-47, the article sensor sends a signal to the controller confirming the removal of the prescription from the storage location). 
	Generate an alert signal upon failure of the validation of the removal of the particular consumable from the storage compartment indicated and replenishment into the storage compartment indicated (Col. 13 Lns. 10-26, if the prescription is inserted into the wrong storage location, an error light is illuminated and an audible alarm is activated, Col. 15 Lns. 50-67, if a prescription is removed from the wrong storage location, an error light is illuminated and an audible alarm is activated). 
	Process signals from the detection unit in order to update the inventory of consumables upon removal and upon replenishment of consumables (Col. 4 Lns. 27-40).
	Denenberg fails to explicitly disclose:
That the database includes records of at least one of the opening time, shelf life, or partial consumption of a particular consumable;
Wherein the control unit is programmed to, based on the database record of consumables, determine a demand for the replenishment of the inventory, the demand based on at least one of the opening time, shelf life, or partial consumption of a particular consumable; and
Determining the particular storage compartment best suited to receive the consumable replenishment and controlling the indicators to indicate the storage compartment best suited to receive the consumable replenishment based on at least one of the opening time, shelf life, or partial consumption of the inventory of consumables.
	Jones is in the analogous field of laboratory inventory management (Jones [0009]). Jones teaches a database that includes records of a partial consumption of a particular consumable (Jones [0011], a computer program includes instructions to generate a purchase requisition when an amount of laboratory items of a particular kind drop below a predetermined level). A control unit is programmed to, based on the database record of consumables, determine a demand for replenishing the inventory based on at least one of the opening time, shelf life, or partial consumption of the particular consumable (Jones; [0011], [0021]-[0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the database and the control unit in the system of Denenberg to include that the database includes records of at least one of the opening time, shelf life, or partial consumption of a particular consumable, and the control unit is programmed to, based on the database record of consumables, determine a demand for replenishing the inventory based on at least one of the opening time, shelf life, or partial consumption of the particular consumable as in Jones, as Jones teaches that a database that includes records of a partial consumption of a consumable can allow for the automatic replenishment of consumables when the consumables fall below a predetermined level (Jones; [0011], [0021]-[0023]), thereby ensuring that the system does not run out of needed consumables.
	Modified Denenberg fails to explicitly disclose determining the particular storage compartment best suited to receive the consumable replenishment and controlling the indicators to indicate the storage compartment best suited to receive the consumable replenishment based on at least one of the opening time, shelf life, or partial consumption of the inventory of consumables.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining the particular storage compartment best suited to receive the consumable replenishment and controlling the indicators to indicate the storage compartment best suited to receive the consumable replenishment based on at least one of the opening time, shelf life, or partial consumption of the inventory of consumables. Denenberg teaches determining a particular storage compartment best suited to receive a consumable replenishment and controlling indicators to indicate the storage compartment best suited to receive a consumable replenishment (Denenberg; Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription, Col. 11 Lns. 17-27), and Jones teaches controlling a consumable replenishment based on at least one of the opening time, shelf life, or partial consumption of the particular consumable (Jones; [0011], [0021]-[0023]). The motivation for selecting a particular storage compartment best suited to receive a consumable replenishment based on at least one of opening time, shelf life, or partial consumption of an inventory of consumables would be to ensure that each of the compartments are stocked with adequate amounts of consumables that have not yet expired, thereby preventing the system from running out of consumables and/or using expired consumables.
	Regarding the consumable management system being used for laboratories, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”	
	Note: The instant Claims contain a large amount of functional language (ex: “for...”, “configured to receive…”, “configured to indicate…”, “configured to detect…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, modified Denenberg discloses the consumable management system according to claim 1. The plurality of compartment indicators comprises a plurality of light sources as compartment indicators, each light source being arranged in the proximity of the respective storage compartment (Denenberg; Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, see Fig. 3 at storage units 13, with indicator lights 80 disposed adjacent to each storage location to guide the pharmacy personnel).5

Regarding claim 4, modified Denenberg discloses the consumable management system according to claim 3. Modified Denenberg further discloses the plurality of light sources (see claim 3 above at Denenberg teaching light sources in Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, Fig. 3).
	Modified Denenberg fails to explicitly disclose that the plurality of light sources comprises light emitting diodes (LEDs).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use LEDs as the plurality of light sources. LEDs are very well-known in the art as light sources, and possess significant advantages over other light sources including lower power consumption, longer lifetime, and smaller size.

Regarding claim 6, modified Denenberg discloses the consumable management system according to claim 1. Modified Denenberg further discloses the detection unit (see Claim 1 above at Denenberg teaching the detection unit in Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, Figs. 5A, 5B and 8A, 8B). 
	Modified Denenberg fails to explicitly disclose that the detection unit comprises a plurality of RFID tag readers, wherein a RFID tag reader is associated with each storage compartment and configured to read RFID tags attached to consumables being removed from or replenished into the consumable storage cluster such as to detect the particular storage compartment from which consumables are removed and into which consumables are being replenished.
	Jones further teaches a detection unit that comprises a plurality of RFID tag readers. A RFID tag reader is associated with each storage compartment and configured to read RFID tags attached to consumables being removed from or replenished into the consumable storage cluster such as to detect the particular storage compartment from which consumables are removed and into which consumables are being replenished (Jones; [0036], [0045]-[0046], see Fig. 3 at RFID portals 212, 222, 224, 226 which are used to scan RFID tags from items as they enter site 209. The RFID portals correspond to each room in the site, e.g. receiving room 214, storage room 216). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection unit in the system of modified Denenberg to comprise a plurality of RFID tag readers, wherein a RFID tag reader is associated with each storage compartment and configured to read RFID tags attached to consumables being removed from or replenished into the consumable storage cluster such as to detect the particular storage compartment from which consumables are removed and into which consumables are being replenished as in Jones. Jones teaches that RFID tag readers can be used to tally the total number of items at a site and track inventory by a computer program (Jones [0036]).

Regarding claim 7, modified Denenberg discloses the consumable management system according to claim 1. Modified Denenberg further discloses the detection unit (see Claim 1 above at Denenberg teaching the detection unit in Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, Figs. 5A, 5B and 8A, 8B).
	Modified Denenberg fails to explicitly disclose that the detection unit is further configured to identify the consumables being removed and being replenished into the consumable storage cluster in order to:  15
validate the removal of the particular consumable to be retrieved, 
positively identify each replenished consumable in order to update the inventory of consumables, and 
track ad-hoc consumable removal and/or consumable replenishment and correspondingly update the inventory of consumables, wherein consumable removal and/or consumable 20replenishment is ad-hoc when no input indicative of a consumable demand and/or consumable replenishment intent is received by the interface related to the particular consumable being removed/replenished.
	Jones further teaches a detection unit that is configured to identify consumables being removed and being replenished into the consumable storage cluster in order to validate the removal of the particular consumable to be retrieved, positively identify each replenished consumable in order to update the inventory of consumables, and track ad-hoc consumable removal and/or consumable replenishment and correspondingly update the inventory of consumables, wherein consumable removal and/or consumable 20replenishment is ad-hoc when no input indicative of a consumable demand and/or consumable replenishment intent is received by the interface related to the particular consumable being removed/replenished (Jones; [0036], [0045]-[0047], see Fig. 3 at RFID portals 212, 222, 224, 226 which are used to scan RFID tags from items as they enter site 209. The RFID portals correspond to each room in the site, e.g. receiving room 214, storage room 216, and are used to track the specific room that the items are currently in. See also Fig. 2 at exit portal 288, which tracks when an item is used and removes the item from the inventory. The system of RFID portals appears capable of identifying consumables being removed and replenished into a storage cluster, validate consumable removal, positively identify replenished consumables, and track ad-hoc consumable removal and/or consumable replenishment). The detection unit comprises an RFID tag reader configured to read an RFID tag attached to consumables (Jones; [0036], [0045]-[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection unit in the system of modified Denenberg to be configured to identify consumables being removed and being replenished into the consumable storage cluster in order to validate the removal of the particular consumable to be retrieved, positively identify each replenished consumable in order to update the inventory of consumables, and track ad-hoc consumable removal and/or consumable replenishment and correspondingly update the inventory of consumables, wherein consumable removal and/or consumable 20replenishment is ad-hoc when no input indicative of a consumable demand and/or consumable replenishment intent is received by the interface related to the particular consumable being removed/replenished, the detection unit being an RFID tag reader as in Jones. Jones teaches that RFID tag readers can be used to tally the total number of items at a site and track inventory by a computer program (Jones [0036]). Further, providing a detection unit that can automatically validate item removal, positively identify replenished consumables, and track ad-hoc consumable removal and/or replenishment, such as an RFID tag reader, will reduce the amount of human interaction required to manage and track the inventory of items within a laboratory (Jones; [0008], [0036]).

Regarding claim 8, modified Denenberg discloses the consumable management system according to claim 7. Modified Denenberg further discloses that in order to identify the consumables being removed from or being replenished into the consumable storage cluster, the detection unit comprises one or more of: an RFID tag reader configured to read an RFID tag attached to consumables and/or a barcode reader configured to read barcode attached to consumables (see Claim 7 above at Jones teaching an RFID tag reader in [0036], [0045]-[0047], Figs. 2, 3).

Regarding claim 11, modified Denenberg discloses the consumable management system according to claim 1. Modified Denenberg further discloses that the plurality of 10compartment indicators is configured to indicate a specific consumable located within the respective storage compartment and that the control unit is configured to control the plurality of compartment indicators to indicate the particular consumable to be retrieved (Denenberg; Col. 13 Lns. 27-47, a customer may input identifying information into the system via a keyboard, scanner, or card reader, and in response to receiving the identifying information, the controller looks for a match for a prescription to be retrieved from the system, Col. 13 Ln. 64-Col. 14 Ln. 13, the lights on the designated storage unit for prescription retrieval will illuminate to provide guidance to pharmacy personnel, see Fig. 3 at storage units 13, with indicator lights 80 disposed adjacent to each storage location to guide the pharmacy personnel).

Regarding claim 12, modified Denenberg discloses the consumable management system according to claim 1. Modified Denenberg further discloses the plurality of storage compartments (see Claim 1 above at Denenberg teaching the plurality of storage compartments in Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and Fig. 3), the plurality of compartment indicators (see Claim 1 above at Denenberg teaching the plurality of compartment indicators in Col. 7 Lns. 21-25, Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and Fig. 3), and the control unit (see Claim 1 above at Denenberg teaching the control unit in Col. 5 Lns. 34-44, Col. 6 Lns. 39-47). 
	Modified Denenberg fails to explicitly disclose that:
one or more of 15the plurality of storage compartments comprise storage compartment sections, 
the plurality of compartment indicators comprise compartment section indicators configured to indicate the respective storage compartment sections to a user, 
the control unit is configured to determine the storage compartment section holding the particular consumable to be retrieved and control the plurality of compartment section indicators to indicate the storage 20compartment section holding the particular consumable to be retrieved, and 
the control unit is configured to determine the storage compartment section best suited to receive the consumable replenishment and control the plurality of compartment section indicators to indicate the storage compartment section best suited to receive a consumable replenishment in the same embodiment.
	However, in an alternate embodiment Denenberg teaches one or more of a plurality of storage compartments that comprise storage compartment sections (Col. 8 Lns. 3-27, see Fig. 6 at cabinet 52 having multiple carousels 54, each carousel having a plurality of slots 58). A plurality of compartment indicators comprising compartment section indicators configured to indicate the respect storage compartment sections to a user (Col. 14 Lns. 14-25, once the designated storage location is moved to a position that the user can access it, the light 80 is illuminated, see Fig. 6 at lights 80). A control unit is configured to determine the storage compartment section holding the particular consumable to be retrieved and control the plurality of compartment section indicators to indicate the storage 20compartment section holding the particular consumable to be retrieved (Col. 13 Ln. 64-Col. 14 Ln. 25, Col. 5 Lns. 34-44, Col. 6 Lns. 39-47). The control unit is configured to determine the storage compartment section best suited to receive the consumable replenishment and control the plurality of compartment section indicators to indicate the storage compartment section best suited to receive a consumable replenishment (Col. 14 Lns. 14-25, Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of storage compartments, the plurality of compartment indicators, and the control unit in the system of the primary embodiment of modified Denenberg so that one or more of the storage compartments comprise storage compartment section, the compartment indicators are compartment section indicators configured to indicate respective storage compartment sections to a user, have the control unit be configured to determine the section holding the consumable to be retrieved and control the indicator to indicate the section holding the consumable to be retrieved, and have the control unit be configured to determine the section best suited to receive a consumable replenishment and control the indicator to indicate the section best suited to receive the consumable replenishment as in an alternate embodiment of Denenberg. Denenberg teaches that subdividing a compartment into a plurality of compartment sections will allow for a small footprint while maintaining a high density storage compartment (Denenberg Col. 8 Lns. 3-27).

Regarding claim 13, Denenberg discloses a method of operating a consumable management system (Col. 3 Ln. 65-Col. 4 Ln. 4). The method comprises: 
	maintaining an inventory of consumables stored in a plurality of storage compartments of a consumable storage cluster in a database communicatively connected to a control unit of the consumable management system (Col. 5 Lns. 34-44, Col. 6 Lns. 39-47, see Fig. 3 at storage unit 15 having rows of storage locations 13). 
	Receiving an input indicative of a consumable demand and/or consumable replenishment intent via an interface communicatively connected with the control unit (Col. 13 Lns. 27-47, a customer may input identifying information into the system via a keyboard, scanner, or card reader, and in response to receiving the identifying information, the controller looks for a match for a prescription to be retrieved from the system, Col. 9 Lns. 17-30, depression of the BULK button indicates to the controller that the item should be placed in a bulk storage area, while depression of the REFRIGERATOR and SECURE button indicate to the controller that the item should be placed in the refrigerator or secure storage unit, respectively).
	Determining a particular consumable to be retrieved in accordance with the consumable demand and the inventory of consumables by the control unit (Col. 13 Lns. 27-47).
	Determining by the control unit the storage compartment holding the particular consumable to be retrieved and controlling the plurality of compartment indicators (Col. 13 Lns. 27-47, Col. 13 Ln. 64-Col. 14 Ln. 13).
	Indicating the storage compartment holding the particular consumable to be retrieved by one of the plurality of compartment indicators (Col. 13 Lns. 27-47, Col. 13 Ln. 64-Col. 14 Ln. 13). 
	Determining by the control unit the particular storage compartment best suited to receive the consumable replenishment (Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription, Col. 11 Lns. 17-27). 
	Indicating the storage compartment best suited to receive a consumable replenishment by one of the plurality of compartment indicators (Col. 10 Lns. 28-53, Col. 11 Lns. 17-27).
	Replenishing and/or removing one or more consumables into and/or from one of the plurality of storage compartments (Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13); 
	Detecting removal and replenishment of consumables from and into the storage compartments by a detection unit and signaling the removal and replenishment to the control unit (Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, the article sensor sends a signal to the controller confirming the insertion of the prescription in to the storage location, Col. 14 Lns. 31-47, the article sensor sends a signal to the controller confirming the removal of the prescription from the storage location, see Figs. 5A, 5B and 8A, 8B at article sensor 23 for detecting insertion and removal of a prescription from a storage location). 
	Processing signals from the detection unit by the control unit and validating removal of the particular consumable from the storage compartment indicated or replenishment into the storage compartment indicated (Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47). 
	Generating an alert signal upon failure of the validation of the removal of the particular consumable from the storage compartment indicated or replenishment into the storage compartment indicated (Col. 13 Lns. 10-26, if the prescription is inserted into the wrong storage location, an error light is illuminated and an audible alarm is activated, Col. 15 Lns. 50-67, if a prescription is removed from the wrong storage location, an error light is illuminated and an audible alarm is activated).
	Denenberg fails to explicitly disclose:
That the consumables comprise laboratory system elements designated for carrying out analytical laboratory tests;
Based on the database records of consumables, determining a demand for the replenishment of the inventory of consumables; and
Determining by the control unit the particular storage compartment best suited to receive the consumable replenishment based on the determined demand for the replenishment of the inventory of consumables.
	Jones is in the analogous field of laboratory inventory management (Jones [0009]). Jones teaches consumables including laboratory system elements designated for carrying out analytical laboratory tests (Jones; [0011], a computer program includes instructions to generate a purchase requisition when an amount of laboratory items of a particular kind drop below a predetermined level, [0033], laboratory items may include consumables such as reagents, assays, calibrators, replacement kits, and spare parts). Based on database records of consumables, determining a demand for the replenishment of the inventory of consumables (Jones [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Denenberg to include that the consumables comprise laboratory system elements designated for carrying out analytical laboratory tests as in Jones. The motivation would have been to ensure that the laboratory system has adequate materials to be able to perform testing, thereby reducing downtime and enhancing efficiency. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Denenberg to include, based on the database records of consumables, determining a demand for the replenishment of the inventory of consumables as in Jones, as Jones teaches that a database that includes records of a partial consumption of a consumable can allow for the automatic replenishment of consumables when the consumables fall below a predetermined level (Jones; [0011], [0021]-[0023]), thereby ensuring that the system does not run out of needed consumables.
	Modified Denenberg fails to explicitly disclose determining by the control unit the particular storage compartment best suited to receive the consumable replenishment based on the determined demand for the replenishment of the inventory of consumables.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining by the control unit the particular storage compartment best suited to receive the consumable replenishment based on the determined demand for the replenishment of the inventory of consumables. Denenberg teaches determining a particular storage compartment best suited to receive a consumable replenishment (Denenberg; Col. 10 Lns. 28-53, Identifying information about a prescription to be stored is input, and the controller searches for a storage location with matching prescriptions. If no match is found, the controller preferably designates the closest available storage location for storing the prescription, Col. 11 Lns. 17-27), and Jones teaches controlling a consumable replenishment based on a determined demand for replenishment of the inventory of consumables (Jones; [0011], [0021]-[0023]). The motivation for determining by a control unit a particular storage compartment best suited to receive a consumable replenishment based on a determined demand for consumable replenishment would be to ensure that each of the compartments are stocked with adequate amounts of consumables that have not yet expired, thereby preventing the system from running out of consumables and/or using expired consumables.

Regarding claim 17, modified Denenberg discloses a non-transitory computer readable medium storing a computer program product comprising instructions which when executed by the control unit of the consumable management system causes the control unit to carry out the method according to claim 13 (Denenberg; Col. 4 Lns. 27-40, as the system is automated, and the controller performs the method automatically, the controller must intrinsically include a computer program product comprising instructions for executing the method. Further, Denenberg teaches storing identification information in a memory in a host computer in Col. 10 Lns. 37-53).

Regarding claim 18, modified Denenberg discloses the consumable management system of claim 1. Modified Denenberg fails to explicitly disclose that the consumables comprise laboratory system elements designated for carrying out analytical laboratory tests.
	Jones further teaches consumables including laboratory system elements designated for carrying out analytical laboratory tests. The laboratory system elements comprise at least one of reagents, quality control materials, calibration materials, and replaceable laboratory instrument parts (Jones; [0011], a computer program includes instructions to generate a purchase requisition when an amount of laboratory items of a particular kind drop below a predetermined level, [0033], laboratory items may include consumables such as reagents, assays, calibrators, replacement kits, and spare parts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Denenberg to include that the consumables comprise laboratory system elements designated for carrying out analytical laboratory tests, the laboratory system elements comprising at least one of reagents, quality control materials, calibration materials, and replaceable laboratory instrument parts as in Jones. The motivation would have been to ensure that the laboratory system has adequate materials to be able to perform testing, thereby reducing downtime and enhancing efficiency.

Regarding claim 19, modified Denenberg discloses the consumable management system of claim 18. Modified Denenberg further discloses that the laboratory system elements designated for carrying out analytical laboratory tests comprise at least one of reagents, quality control materials, calibration materials, and replaceable laboratory instrument parts (see Claim 18 above at Jones teaching laboratory system elements comprising at least one of reagents, quality control materials, calibration materials, and replaceable laboratory instrument parts in [0011], [0033]).

Regarding claim 20, modified Denenberg discloses the method of claim 13.
	Modified Denenberg fails to explicitly disclose that the database includes records of at least one of the opening time, shelf life, or partial consumption of particular consumables and that the demand is based on the records of the at least one of the opening time, shelf life, or partial consumption of particular consumables.
	Jones further teaches a database that includes record of a partial consumption of a particular consumable (Jones [0011], a computer program includes instructions to generate a purchase requisition when an amount of laboratory items of a particular kind drop below a predetermined level). A demand is based on records of the partial consumption of particular consumables (Jones [0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Denenberg to include that the database includes records of at least one of the opening time, shelf life, or partial consumption of particular consumables and that the demand is based on the records of the at least one of the opening time, shelf life, or partial consumption of particular consumables as in Jones, as Jones teaches that a database that includes records of a partial consumption of a consumable can allow for the automatic replenishment of consumables when the consumables fall below a predetermined level (Jones; [0011], [0021]-[0023]), thereby ensuring that the system does not run out of needed consumables.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones, as applied to claims 1, 3, 4, 6-8, 11-13, and 17-20 above, further in view of Fritchie et al. (US Pat. No. 8,318,499; hereinafter Fritchie; already of record).

Regarding claim 2, modified Denenberg discloses the consumable management system according to claim 1.  Modified Denenberg further discloses the control unit (see claim 1 above at Denenberg teaching the control unit in Col. 5 Lns. 34-44, Col. 6 Lns. 39-47).
	Modified Denenberg fails to explicitly disclose that the control unit is configured to: 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables with a nearest shelf life expiry and/or nearest expiry date and/or most accessible position in a storage compartment,
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened and has the least amount of left over quantity, and 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened for the longest period of time.
	Fritchie is in the analogous field of systems for managing inventories of reagents (Fritchie Col. 2 Lns. 20-29). Fritchie teaches a control unit that is configured to determine the particular consumable to be retrieved as the one of a plurality of like consumables with a nearest shelf life expiry and/or nearest expiry date and/or most accessible position in a storage compartment (Fritchie; Col. 2 Lns. 20-29, Col. 14 Ln. 52-Col. 15 Ln. 13, reagents closest to reaching expiration dates are prioritized for use, see Fig. 4B at step 346, and Fig. 3 showing a plurality of reagent compartments 218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit in the system of modified Denenberg to be configured to determine the particular consumable to be retrieved as the one of a plurality of like consumables with a nearest shelf life expiry and/or nearest expiry date and/or most accessible position in a storage compartment as in Fritchie. The motivation would have been that prioritizing the consumables with a nearest expiration date will minimize the amount of consumables that expire before use, thereby reducing waste and increasing profitability.
	Modified Denenberg fails to explicitly disclose that the control unit is configured to: 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened and has the least amount of left over quantity, and 
	determine the particular consumable to be retrieved as the one of a plurality of like consumables which has been opened for the longest period of time.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control unit to determine the particular consumable to be retrieved as an open consumable with the least amount of left over quantity. The motivation would have been to reduce the amount of consumables in the system with only a small amount left, thereby conserving space in the system relative to the total amount of available consumables. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the control unit to determine the particular consumable to be retrieved as the consumable that has been opened the longest. The motivation would have been to reduce the amount of time the consumables are exposed to the outside environment, thereby reducing the potential for contamination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones, as applied to claims 1, 3, 4, 6-8, 11-13, and 17-20 above, in view of Szesko et al. (US Pub. No. 2009/0173779; hereinafter Szesko; already of record).

Regarding claim 5, modified Denenberg discloses the consumable management system according to claim 1. Modified Denenberg further discloses the detection unit (see Claim 1 above at Denenberg teaching the detection unit in Col. 4 Lns. 27-40, Col. 11 Lns. 46-62, Col. 14 Lns. 31-47, Figs. 5A, 5B and 8A, 8B). Modified Denenberg further discloses the consumables being removed and replenished and the particular consumable determined by the control unit that must be removed/replenished (see Claim 1 above at Denenberg teaching the consumables being removed and replenished in Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and the particular consumable determined by the control unit that must be removed/replenished in Col 13 Lns. 27-47, Col. 10 Lns. 28-53, Col. 11 Lns. 17-27).
	Modified Denenberg fails to explicitly disclose that the detection unit comprises an optical data acquisition device arranged and configured such as to: 
	capture images of the consumable storage cluster and to detect the particular storage compartment(s) from which consumables are removed and respectively into which consumables are being replenished and/or 
	capture images of labels attached to the consumables and detect whether the consumable being removed and replenished is the particular consumable determined by the control unit that must be removed/ replenished.
	Szesko is in the analogous field of managing dispensing of pharmaceuticals (Szesko; [0006], [0012]). Szesko teaches an optical data acquisition device arranged and configured such as to capture images of labels attached to consumables and detect whether the selected consumable is the desired consumable (Szesko; [0105], a camera captures images of the product barcode, and the system compares the product barcode to the expected pick requests from the pharmacy host, [0057], the product barcode may be on a label that is affixed to a surface of the product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection unit, and the consumables being removed and replenished and the particular consumable determined by the control unit that must be removed/replenished in the system of modified Denenberg so that the detection unit is an optical data acquisition device arranged and configured such as to capture images of labels attached to the consumables and detect whether the consumable being removed and replenished is the particular consumable determined by the control unit that must be removed/ replenished as taught in Szesko. Szesko teaches that capturing images of labels and comparing these captured images to an expected consumable will ensure that the consumable being processed matches the expected consumable (Szesko [0105]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones, as applied to claims 1, 3, 4, 6-8, 11-13, and 17-20 above, further in view of in view of Burri et al. (US Pub. No. 2014/0110480; hereinafter Burri; already of record).

Regarding claim 9, modified Denenberg discloses the consumable management system according to claim 8. Modified Denenberg further discloses the RFID tag reader (see Claim 8 above at Jones teaching the RFID tag reader in [0036], [0045]-[0047], Figs. 2, 3). 
	Modified Denenberg fails to explicitly disclose that the RFID tag reader is a handheld RFID tag reader.
	Burri is in the analogous field of storing inventory information (Burri [0019]). Burri teaches a handheld RFID tag reader (Burri; [0022], the tag reader may be a mobile handheld device, [0015], [0058], the tag may be an RFID tag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the RFID tag reader in the system of modified Denenberg to be a handheld RFID tag reader as in Burri. Burri teaches that a handheld RFID tag reader will be mobile (Burri [0022]), and therefore can be transported around the system easily as desired. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the RFID tag reader be a handheld RFID tag reader, as having a claimed device by portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See MPEP 2144 V. A. and in re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). The motivation for doing so would have been to provide an RFID tag reader that can be easily transported around the system as desired.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones, as applied to claims 1, 3, 4, 6-8, 11-13, and 17-20 above, further in view of in view of Tseung et al. (US Pub. No. 2006/0263268; hereinafter Tseung; already of record).

Regarding claim 10, modified Denenberg discloses the consumable management system according to claim 1. Modified Denenberg further discloses the storage cluster (see claim 1 above at Denenberg teaching the storage cluster in Fig. 3).
	Modified Denenberg fails to explicitly disclose that the storage cluster comprises one or more storage drawers comprising one or more storage compartments side-by-side along the Y-direction of the three-dimensional Cartesian coordinate system, each drawer 5configured to be extendable in the X-direction of the three-dimensional Cartesian coordinate system such as to allow random access to any consumable within any storage compartment of the drawer.
	Tseung is in the analogous field of consumable storage (Tseung [0008]). Tseung teaches one or more storage drawers comprising one or more storage compartments side-by-side along the Y-direction of the three-dimensional Cartesian coordinate system, each drawer configured to be extendable in the X-direction of the three-dimensional Cartesian coordinate system such as to allow random access to any consumable within any storage compartment of the drawer (Tseung; [0035]-[0036], see Figs. 1, 3 at drawers 68 and 70, which can be closed as in Fig. 1 or opened as in Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage cluster in the system of modified Denenberg to comprise one or more storage drawers comprising one or more storage compartments side-by-side along the Y-direction of the three-dimensional Cartesian coordinate system, each drawer 5configured to be extendable in the X-direction of the three-dimensional Cartesian coordinate system such as to allow random access to any consumable within any storage compartment of the drawer as in Tseung. Tseung teaches that drawers can be used to store consumables, and are suitable for moving the consumables from a processing space within an apparatus and to an accessible external space (Tseung [0035]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones, as applied to claims 1, 3, 4, 6-8, 11-13, and 17-20 above, further in view of in view of Bashkin (US Pub. No. 2014/0297487; already of record).

Regarding claim 14, modified Denenberg discloses the method according to claim 13.
	Modified Denenberg fails to explicitly disclose: 
capturing images of the consumable storage cluster by an optical data acquisition device of the detection unit; and 
detecting the particular storage compartment from which consumables are removed and into which consumables are replenished.
	Bashkin is in the analogous field of storage containers with inventory control (Bashkin [0003]). Bashkin teaches capturing images of a consumable storage cluster by an optical data acquisition device of a detection unit, and detecting a particular storage compartment from which consumables are removed and into which consumables are replenished (Bashkin; [0008], [0035], each shelf can include a camera for capturing the area with image or video to track items returned or removed from the container. Therefore, the particular shelf from which consumables are removed and into which consumables are replenished is detected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Denenberg to include capturing images of a consumable storage cluster by an optical data acquisition device of a detection unit, and detecting a particular storage compartment from which consumables are removed and into which consumables are replenished as in Bashkin. Bashkin teaches that cameras can be used to capture images of different storage compartments to track the removal and replenishment of consumables therein (Bashkin; [0008], [0035]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Jones and Bashkin, as applied to claim 14 above, further in view of in view of Szesko.

Regarding claim 15, modified Denenberg discloses the method according to claim 14. Modified Denenberg further discloses the consumable being removed or replenished, and the particular consumable determined by the control unit that must be removed/replenished (see Claim 13 above at Denenberg teaching the consumables being removed and replenished in Col. 11 Lns. 17-27, Col. 13 Ln. 64-Col. 14 Ln. 13, and the particular consumable determined by the control unit that must be removed/replenished in Col 13 Lns. 27-47, Col. 10 Lns. 28-53, Col. 11 Lns. 17-27).
	Modified Denenberg fails to explicitly disclose: 
capturing images of labels attached to the consumables; and 
detecting whether the consumable being removed or being replenished is the particular consumable determined by the control unit that must be removed/replenished.
	Szesko is in the analogous field of managing dispensing of pharmaceuticals (Szesko; [0006], [0012]). Szesko teaches capturing images of labels attached to consumables, and detecting whether the selected consumable is the consumable desired by the control unit (Szesko; [0105], a camera captures images of the product barcode, and the system compares the product barcode to the expected pick requests from the pharmacy host, [0057], the product barcode may be on a label that is affixed to a surface of the product). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the consumable being removed or replenished, and the particular consumable determined by the control unit that must be removed/replenished in the method of modified Denenberg to include capturing images of labels attached to the consumables, and detecting whether the consumable being removed or being replenished is the particular consumable determined by the control unit that must be removed/replenished as taught in Szesko. Szesko teaches that capturing images of labels and comparing these captured images to an expected consumable will ensure that the consumable being processed matches the expected consumable (Szesko [0105]).

Regarding claim 16, modified Denenberg discloses the method according to claim 15.
	Modified Denenberg fails to explicitly disclose: 
reading an RFID tag attached to consumables being removed from or being replenished into the consumable storage cluster by one of a plurality of RFID tag readers, an RFID tag reader being associated with each storage compartment; and 
detecting the particular storage compartment from which consumables are removed and into which consumables are being replenished.
	Jones further teaches reading an RFID tag attached to consumables being removed from or being replenished into a consumable storage cluster by one of a plurality of RFID tag readers, an RFID tag reader being associated with each storage compartment, and detecting the particular storage compartment from which consumables are removed and into which consumables are being replenished (Jones; [0036], [0045]-[0047], see Fig. 3 at RFID portals 212, 222, 224, 226 which are used to scan RFID tags from items as they enter site 209. The RFID portals correspond to each room in the site, e.g. receiving room 214, storage room 216, and are used to track the specific room that the items are currently in. See also Fig. 2 at exit portal 288, which tracks when an item is used and removes the item from the inventory. As the room each item is in is tracked, and the inventory is updated, the particular room into which items are removed and replenished is detected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Denenberg to include reading an RFID tag attached to consumables being removed from or being replenished into a consumable storage cluster by one of a plurality of RFID tag readers, an RFID tag reader being associated with each storage compartment, and detecting the particular storage compartment from which consumables are removed and into which consumables are being replenished as in Jones. Jones teaches that RFID tag readers can be used to tally the total number of items at a site and track inventory by a computer program (Jones [0036]). Further, providing a detection unit that can automatically validate item removal, positively identify replenished consumables, and track ad-hoc consumable removal and/or replenishment, such as an RFID tag reader, will reduce the amount of human interaction required to manage and track the inventory of items within a laboratory (Jones; [0008], [0036]).

Response to Arguments
Applicant's arguments filed October 24, 2022 are moot as they are towards the amended claims and not the current rejection.  However, because the examiner is relying on references already used in the previous rejection, Applicant’s arguments have been fully considered but they are not persuasive, and the examiner will address Applicant’s arguments below in order to advance prosecution.
Applicant argues on Pgs. 9-12 of their Remarks that neither Denenberg nor the prior art of record teach a control unit connected to a database including records of at least one of the opening time, shelf life, or partial consumption of a consumable, the control unit programmed and configured to, based on the database records of consumables, determine a demand or need for the replenishment of the inventory, the demand or need based on at least one of the opening time, shelf life, or partial consumption of a particular consumable, and, based on the at least one of the opening time, shelf life, or partial consumption of the inventory of consumables, determine the particular storage compartment best suited to receive the consumable replenishment and control the plurality of compartment indicators to indicate the storage compartment best suited to receive a consumable replenishment. While the Examiner agrees that Denenberg does not teach the above limitations, the above limitations have been rejected under 35 USC 103 using Denenberg in view of Jones. For a more detailed explanation, please see the rejection of Claim 1 in the Claim Rejections- 35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.
Applicant further argues on Pgs. 9-12 of their Remarks that neither Denenberg nor the prior art of record teach consumables comprising laboratory system elements designated for carrying out analytical laboratory tests, based on the database records of consumables, determining a demand or need for the replenishment of the inventory of consumables, or based on the determined demand or need for the replenishment of the inventory of consumables, determining by the control unit the particular storage compartment best suited to receive the consumable replenishment. While the Examiner agrees that Denenberg does not teach the above limitations, the above limitations have been rejected under 35 USC 103 using Denenberg in view of Jones. For a more detailed explanation, please see the rejection of Claim 13 in the Claim Rejections- 35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798